Third District Court of Appeal
                               State of Florida

                      Opinion filed December 22, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

             Nos. 3D21-0129; 3D21-0146 and 3D21-0431
Lower Tribunal Nos. 20-0108 AP; 12-8048 CC; 20-0140 AP; 13-0785 CC;
                          and 12-3685 CC
                         ________________


            United Automobile Insurance Company,
                                  Appellant,

                                     vs.

                 Central Therapy Center Inc.,
        a/a/o Roberto De Jesus, Roberto E. Barban, and
                  Florencio De Las Barreras,
                                 Appellees.



      Appeals from the County Court for Miami-Dade County, Lawrence D.
King, Judge.

     Michael J. Neimand, for appellant.

      Corredor & Husseini, P.A., and Maria E. Corredor; David B. Pakula,
P.A., and David B. Pakula (Pembroke Pines), for appellees.


Before LOGUE, LINDSEY, and HENDON, JJ.
PER CURIAM.

Affirmed.




              2